          Case 1:19-cv-09696-AJN Document 18 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                 4/20/2020
SOUTHERN DISTRICT OF NEW YORK


  Eric Rogers,

                         Plaintiff,
                                                                      19-cv-9696 (AJN)
                 –v–
                                                                            ORDER
  Luxeye Mott LLC, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       In light of the parties’ failure to respond to the Court’s April 17, 2020 order, the initial

pre-trial conference is hereby adjourned sine die. Within one week of the date of this order, the

parties should advise the Court whether they request an initial pre-trial conference and whether

the Court may enter the proposed case management plan without a conference as set out in the

Court’s April 17, 2020 order.

       SO ORDERED.


               20 2020
 Dated: April ____,
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                      1
